                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

          Melissa Frierson,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:19-cv-00166-FDW-DSC
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2020 Order.

                                               August 31, 2020




     Case 5:19-cv-00166-FDW-DSC Document 19 Filed 08/31/20 Page 1 of 1
